UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 25, 2010 (October 20, 2010) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 (Commission File Number) 23-2215075 (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA 19512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 822-3321 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17CFR240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 3 – Securities and Trading Markets Item 3.02. Unregistered Sales of Equity Securities As previously disclosed by National Penn Bancshares, Inc. (“National Penn”) in its Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on October 6, 2010, National Penn entered into an Investment Agreement (the “Investment Agreement”) on October 5, 2010 with Warburg Pincus Private Equity X, L.P. (“Warburg Pincus”), pursuant to which Warburg Pincus agreed, subject to the terms and conditions of the Investment Agreement, to invest $150 million in National Penn (the “Investment”) through a direct purchase of newly issued shares of National Penn’s common stock, without par value (the “Common Stock”).On October 20, 2010, National Penn and Warburg Pincus completed the first closing (the “First Closing”) pursuant to the terms of the Investment Agreement.At the First Closing, Warburg Pincus and an affiliate were issued an aggregate of 10,462,810 shares of Common Stock in exchange for a payment to National Penn of $63.3 million in cash. Subject to customary closing conditions, the remainder of the Investment will be completed after all required regulatory approvals are received (the “Second Closing”).At the Second Closing, Warburg Pincus will purchase an additional 14,330,579 shares of Common Stock in exchange for $86.7 million in cash. The Common Stock issued and sold at the First Closing pursuant to the Investment Agreement as described in this Item 3.02 was sold in a private placement made in reliance on the exemption from registration under Section 4(2) of the Securities Act of 1933, as amended (the "Securities Act"), and Regulation D promulgated thereunder. No general solicitation was involved in connection with the offer and sale of the Common Stock, and each of the purchasers of the Common Stock has represented to National Penn that it is an "accredited investor" (as that term is defined by Rule 501 of the Securities Act). This description is qualified in its entirety by reference to the Investment Agreement, included as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference, and to the description in Item 1.01 of National Penn’s Current Report on Form 8-K filed with the SEC on October 6, 2010, which is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d) Exhibits. Investment Agreement, dated as of October 5, 2010, by and between National Penn Bancshares, Inc. and Warburg Pincus Private Equity X, L.P. (filed as Exhibit 10.1 to National Penn’s Current Report on Form 8-K filed with the SEC on October 6, 2010 and incorporated herein by reference) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. By: /s/ Scott V. Fainor Name: Scott V. Fainor Title: President and CEO Dated: October 25, 2010 EXHIBIT INDEX Number Description Investment Agreement, dated as of October 5, 2010, by and between National Penn Bancshares, Inc. and Warburg Pincus Private Equity X, L.P. (filed as Exhibit 10.1 to National Penn’s Current Report on Form 8-K filed with the SEC on October 6, 2010 and incorporated herein by reference)
